—Determination of respondent Commissioner, dated April 6, 1999, dismissing petitioner from her position as a New York City police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William Wetzel, J.], entered October 8, 1999), dismissed, without costs.
Substantial evidence supports respondent’s determination that petitioner failed to comply with an order to return to work and made false and misleading statements regarding her injuries, which statements had bearing on her eligibility for disability retirement. No basis exists to disturb respondent’s findings of credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444), or the penalty imposed (see, id., at 445). Concur — Nardelli, J. P., Williams, Tom, Andrias and Buckley, JJ.